Citation Nr: 1629409	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-41 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to August 28, 2008, and in excess of 20 percent thereafter for duodenal ulcer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which addressed the Veteran's September 25, 2008, claim for an increased rating for duodenal ulcer and denied a rating in excess of 10 percent for such disability.  Thereafter, the Veteran perfected an appeal as to the propriety of the assigned rating.  During the course of the appeal, a rating decision issued in August 2010 the RO in Atlanta, Georgia, assigned a 20 percent rating, effective August 28, 2008, the date of a VA treatment record that reflects findings consistent with such an increased rating.

The Board remanded the instant claim in May 2015.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  Prior to August 28, 2008, the Veteran's duodenal ulcer was manifested by no more than mild recurring symptoms occurring once or twice yearly, without recurring episodes of severe symptoms two to three times a year averaging 10 days duration, continuous moderate manifestations, impairment of health manifested by anemia and weight loss, recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, pain only partially relieved with ulcer therapy, periodic vomiting, or recurrent hematemesis or melena, with anemia and weight loss productive of definite impairment of health.

2.  Since August 28, 2008, the Veteran's duodenal ulcer is manifested by no more than continuous moderate symptomatology, including occasional abdominal pain, nausea, heartburn, difficulty swallowing, regurgitation, and some limited weight loss, without impairment of health manifested by anemia and weight loss, recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, pain only partially relieved with ulcer therapy, periodic vomiting, or recurrent hematemesis or melena, with anemia and weight loss productive of definite impairment of health.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to August 28, 2008, and in excess of 20 percent thereafter for a duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.114, Diagnostic Code (DC) 7305 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2008 letter, sent prior to the initial unfavorable decision issued in February 2009, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, while the May 2015 Board remand advised the AOJ to associate the Veteran's substantive appeal with the record, a July 2015 letter from the AOJ to the Veteran indicates that his substantive appeal could not be located.  The AOJ apologized to the Veteran and requested that he complete a new copy and submit it to VA.  The Veteran did not respond.

The Veteran was afforded VA examinations in October 2008 and June 2015 to determine the severity of his duodenal ulcer.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected duodenal ulcer as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  The Board further notes that the Veteran has not alleged that his duodenal ulcer has worsened in severity since the last VA examination.  Rather, he argues that the evidence reveals that his duodenal ulcer disability is more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the May 2015 remand directives by notifying the Veteran of the missing substantive appeal form in the July 2015 letter, obtaining updated VA treatment records, and obtaining a VA stomach and duodenal conditions examination report, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.  While the AOJ was unable to associate the Veteran's substantive appeal with the record, the Veteran has not indicated, and the record does not suggest, that the missing document contains information relevant to his appeal that was not included anywhere else.  Moreover, the Veteran was asked by the AOJ in the July 2015 letter to submit a newly completed form and he chose not to do so.  Thus, the Board finds that any further efforts to obtain the missing document would not serve a useful purpose or assist the Veteran in developing his claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

As an initial matter, the Board acknowledges that the Veteran's September 2008 claim for an increased rating was filed within one year of the October 2007 rating decision that granted service connection for an ulcer and an argument could be made that such filing constituted a notice of disagreement with the initially assigned rating.  However, the filing explicitly stated that the Veteran was seeking an increased rating, not that he was disagreeing with the October 2007 rating decision and the document does not otherwise meet the requirements of a notice of disagreement as outlined in 38 C.F.R. § 20.201 (2007), (2015).  Accordingly, the Board finds that the claim is properly before the Board as one for an increased rating, not for an increased initial rating.  In this regard, the appeal period before the Board begins on September 25, 2008, the date VA received the claim for an increased rating, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, the Veteran's service-connected duodenal ulcer was assigned a 10 percent disability rating prior to August 28, 2008, under 38 C.F.R. § 4.114, DC 7305.  Then, in August 2010 the RO assigned a 20 percent disability rating, effective August 28, 2008.  

Under DC 7305, an ulcer is assigned a 10 percent evaluation for a mild ulcer with recurring symptoms once or twice yearly.  A 20 percent evaluation is assignable for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration or with continuous moderate manifestations.  A 40 percent evaluation is assignable for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent evaluation is assignable for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, DC 7305.  A 60 percent rating is the highest rating available under this DC.

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The pertinent evidence of record includes the Veteran's VA treatment records, an October 2008 VA contract (QTC) examination report, a January 2015 VA examination report, and private treatment records.  After review of the evidence of record, the Board finds that higher evaluations for the Veteran's ulcer are not warranted.

Unfortunately, for the period on appeal between September 25, 2007, and August 28, 2008, there are no lay statements documenting the severity of the Veteran's ulcer.  There is one private medical record during this period that is dated in July 2008.  At that time, the Veteran's doctor noted a history of peptic ulcer disease, documented "some stomach pain[,]" and noted the Veteran's report that Pepcid did not work as well as Nexium. 

Since August 28, 2008, the evidence of record reflects that the Veteran's ulcer has been manifested by symptoms that include occasional abdominal pain, nausea, heartburn, difficulty swallowing, regurgitation, and some limited weight loss.  Regarding the Veteran's weight, it fluctuated between a low of 159 pounds in November 2012 and a high of 171.1 pounds in December 2008.  The most dramatic change in his weight was when he lost 10.1 pounds in the six months between December 2008 (171.1) and June 2009 (161).  He also gained 9.1 pounds between October 2008 and December 2008; gained six pounds between July 2009 and August 2009; then lost eight pounds between August 6, 2009, and August 19, 2009.  Other than these incidents, the Veteran's weight stayed relatively stable with losses and gains of several pounds in each direction.

In October 2008, the Veteran was afforded a VA contract (QTC) examination to determine the severity of his ulcer.  At that time, he reported that his ulcer caused weight loss, frequent pain, occasional vomiting and bleeding, and difficulty swallowing.  He stated that eating spicy food or failing to eat caused his symptoms, but that over the counter treatment methods helped to alleviate his discomfort.  He reported nausea and vomiting three times a week.  He also reported experiencing black tarry stool six times "total[,]" and that he had vomited blood twelve times "total[,]" both most recently in July 2008.  Regarding the onset of his nausea, he indicated it began 30 minutes after eating approximately twice a week.  The Veteran denied experiencing sweating, weakness, fainting, shaking, abdominal distention, diarrhea, or constipation after eating.  He specifically stated that, while he had reduced his work to part time and occasionally felt weak or nauseous, he was not incapacitated while experiencing his symptoms.  Upon examination, the Veteran was noted to weigh 162 pounds, to have a level scar measuring 18 cm by .05 cm on his abdomen that was not tender or unstable.  Physical palpation of his abdomen was negative for striae, distention of veins, ostomy, tenderness, splenomegaly, ascites, liver enlargement, and aortic aneurysm.  Lab findings were normal and the examiner opined that the Veteran's ulcer did not cause significant anemia.  There was no evidence of malnutrition.

VA treatment records indicate that, in February 2011, the Veteran was tested for achalasia (a rare disability that makes it difficult for food and liquid to pass to the stomach), but the clinical findings were not consistent with that disorder.  Nevertheless, the Veteran did frequently report difficulty swallowing between the 2008 examination and the 2015 examination discussed below.  He experienced this difficulty approximately once daily with solids and occasionally liquids.  The VA treatment records further indicate that he was provided with several tools to combat this, including drinking more water, drinking between bites of food, chewing slowly, and avoiding tough or dry foods like bread or meat.

Thereafter, pursuant to the May 2015 Board remand, the Veteran was afforded a VA examination in June 2015.  At the time of the examination, he reported that he continued to avoid eating spicy foods, did not smoke or use alcohol, did not use over the counter products, and that he had one formed bowel movement daily.  He reported taking continuous medication for his ulcer.  The examiner found that the Veteran did not have any of the following signs or symptoms related to his ulcer:  abdominal pain, anemia, weight loss, nausea, vomiting, hematemesis, or melena.  There was also no evidence of incapacitating episodes.  Regarding his surgical scar, it was noted be smaller than 39 square cm, stable, and nonpainful.

For the period prior to August 28, 2008, the Board finds that the criteria for a rating in excess of 10 percent were not met.  In this respect, while the Veteran is competent to report his observable symptoms, he did not submit any statements regarding his level of disability.  Moreover, while the Veteran reported to the October 2008 examiner that he vomited blood and passed black tarry stool in July 2008, he reported no such symptoms when he was treated by his private clinician in July 2008 or when he was treated by VA shortly thereafter on August 28, 2008.  In short, the Board finds that there is no indication that the Veteran's ulcer manifested with continuous moderate symptoms or recurring episodes of severe symptoms prior to August 28, 2008, and that the criteria for a 20 percent rating prior to such date have not been met.

Since August 28, 2008, based upon the totality of the evidence, including the Veteran's lay statements to his treatment providers, the Board finds that the criteria for a rating in excess of 20 percent for his duodenal ulcer have not been met.  In this respect, while the Veteran did report at the 2008 examination that he experienced symptoms such as abdominal pain, difficulty swallowing, and regurgitation, there is no indication that those symptoms were moderately severe so as to cause anemia and weight loss.  In this regard, the Board notes that, at the October 2008 examination, the Veteran reported that he had lost 21 pounds since January 2008.  The available evidence of record indicates that the Veteran weighed 162 pounds at the October 2008 examination and 165 pounds in August and July 2008.  The most recent weight documentation prior to July 2008 indicates that the Veteran weighed 170 pounds in July 2007.  Thus, in order for him to have lost 21 pounds between January 2008 and October 2008, the Veteran would have needed to gain 13 pounds between July 2007 and January 2008 and lose 18 pounds between January 2008 and July 2008.  While not impossible, this type of dramatic weight gain and loss in a period of months is not supported by the record.  

Furthermore, there is some indication in the record that the Veteran, while admittedly underweight, tended to exaggerate his weight loss during the appeal period.  Specifically, in July 2009, the Veteran reported that he had lost 10 pounds in the preceding eight months, but the record only supports a seven pound weight loss.  Similarly, he reported a 20 pound weight loss in the six months prior to August 2009, but the record only supports a nine pound weight loss.  Ultimately, while the Board has fully considered the Veteran's statements regarding his weight loss, the Board nevertheless finds that the medical records documenting his actual weight are of higher probative value than his lay assertions.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

Furthermore, there is no evidence that the Veteran suffered from any incapacitating episodes as a result of his ulcer, let alone four incapacitating episodes that averaged 10 days or more.  In fact, during the 2015 VA examination, the examiner did not note any current symptoms of the Veteran's ulcer and VA treatment records in the interceding years indicate that the Veteran's condition was stable.  The Board further notes that the Veteran's duodenal ulcer was never manifested by severe symptoms so as to warrant a 60 percent rating under DC 7305.  Thus, the Board finds that since August 28, 2008, a rating in excess of 20 percent is not warranted.

In rating the Veteran's service-connected duodenal ulcer, the Board has considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes; however, 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Disease of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Additionally, 38 C.F.R. § 4.114 indicates that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation. 

In the instant case, the Veteran's duodenal ulcer is evaluated under DC 7305.  Therefore, while he may be entitled to separate ratings for manifestations of his duodenal ulcer that are not contemplated by DC 7305, he is not entitled to a higher or separate rating under any other potentially applicable ranging from Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive. 

The Board has considered whether a higher or separate rating is warranted for the Veteran's duodenal ulcer under any other potentially applicable DC.  However, in Copeland v. McDonald, 27 Vet. App. 333, 338 (2015), the Court held that when a condition is specifically listed in the rating schedule, it may not be rated by analogy. See also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").   In the instant case, DC 7305 specifically addresses a duodenal ulcer.  Moreover, the Board finds that the Veteran's duodenal ulcer does not result in symptomatology that is not contemplated by DC 7305 and, consequently, a higher or separate rating is not warranted under any other potentially applicable DC other than those prohibited by regulation.

For both periods on appeal, the Board has also considered whether a separate rating may be warranted for the Veteran's abdominal scar.  In this regard, it is important to note that, on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54, 708 (Sept. 23, 2008).  The amendments are only effective for claims filed on or after October 23, 2008.  As the Veteran's claim for an increased rating was received on September 25, 2008, and he has not requested consideration under the amended diagnostic criteria, only the previous regulations are applicable to this claim.  

Under DC 7802, scars, other than head, face or neck that are superficial and that do not cause limited motion with an area or areas of 144 square inches (929 square cm) or greater, warrant a 10 percent rating.  Note (1) for that code indicates that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk will be separately rated and combined in accordance with 4.25 of this Part.  Note (2) for that code indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id. 

While the square centimeters of the Veteran's abdominal scar were not provided in conjunction with the 2008 examination, the scar was noted to be less than 39 square centimeters at the time of the 2015 examination.  Thus, the Board finds that a compensable rating is not warranted under the ratings for scars that were in place prior to October 23, 2008, because the Veteran's abdominal scar covered far less than 929 square cm.  DCs 7801, 7803, 7804, and 7805 are inapplicable as the Veteran's scar was noted to be superficial, stable, nonpainful, and there is no medical or lay evidence of record suggesting limitation of the Veteran's torso caused by his scars.  As such, a compensable rating is also not warranted under the rating criteria for scars.

The Board has considered whether further staged ratings under Hart, supra, are appropriate for the Veteran's service-connected ulcer.  However, the Board finds that his symptomatology has been stable during both periods reviewed by the Board.  Therefore, assigning additional staged ratings for the disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected ulcer with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated.  Here, the Veteran's ulcer is manifested by occasional abdominal pain, nausea, heartburn, difficulty swallowing, regurgitation, and some limited weight loss, symptoms which are contemplated by DC 7305.  While the Veteran was also noted to have frequent difficulty swallowing, his treatment records indicate that this symptom was related to his manner of eating (too fast, without water, etc.) rather than to his ulcer.  Moreover, the medical testing did not support a separate diagnosis for his difficulty swallowing and the Board has specifically found that the medical findings are the most probative evidence of record regarding the severity of the Veteran's ulcer.  Thus, the most probative evidence of record indicates that the Veteran's documented symptoms, and their resulting impairment, are contemplated by the rating schedule. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran's sole service-connected disability is his ulcer and thus, no further action pursuant to Johnson, supra, is required.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his duodenal ulcer.  In this regard, while the Veteran asserted that his duodenal ulcer was impacting his ability to work in his January 2010 notice of disagreement, and the June 2015 VA examiner noted the same, the record does not show that he is unemployable due to such disability.  In this regard, in October 2008, the Veteran specifically stated that, while he had reduced his work to part time and occasionally felt weak or nauseous, he was not incapacitated while experiencing his symptoms.  Furthermore, his currently assigned schedular ratings for his duodenal ulcer specifically contemplate the impairment such disability has on his ability to work.  Specifically, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with his increased rating claim decided herein and, consequently, no further consideration of such is necessary at this time.

Therefore, the Board finds no basis upon which to award a rating in excess of 10 percent prior to August 28, 2008, or in excess of 20 percent thereafter for service-connected duodenal ulcer.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, there is no reasonable doubt to be resolved with respect to this issue.  38 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, supra.  


ORDER

A rating in excess of 10 percent prior to August 28, 2008, and in excess of 20 percent thereafter for duodenal ulcer is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


